IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2098 Disciplinary Docket No. 3
                                :
                Petitioner      :            123 DB 2014
                                :
           v.                   :            Attorney Registration No. 40703
                                :
CHARLES JOSEPH DIORIO,          :            (Chester County)
                                :
                Respondent      :


                                        ORDER


PER CURIAM


      AND NOW, this 20th day of November, 2014, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated

September 3, 2014, the Joint Petition in Support of Discipline on Consent is hereby

granted pursuant to Rule 215(g), Pa.R.D.E., and it is

      ORDERED that Charles Joseph Diorio is suspended on consent from the Bar of

this Commonwealth for a period of five years and he shall comply with all the provisions

of Rule 217, Pa.R.D.E.